DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A1 and Species B1 (i.e., claims 1-3, 5 and 8-9) in the reply filed on 01/04/22 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/20 was considered by the examiner.
Drawings
The drawings were received on 03/05/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language “shared by the positive electrode layer and the negative electrode layer” in claim 1 is of uncertain meaning, thereby rendering the scope of the claim vague and indefinite. The foregoing language is not defined by the claim, the specification does not provide a standard for ascertaining the requisite structure. In this case, the specific structural cooperative relationship and structural arrangement between “the positive electrode layer of each of the plurality of all-solid-state sodium ion secondary batteries”, “the negative electrode layer of the adjacent all-solid-state sodium ion secondary battery”, “the positive electrode layer” and “the negative electrode layer” is unclear. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the positive electrode layer and the negative electrode layer" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. Since independent claim 1 itself contains an earlier recitation of “the positive electrode layer of each of the plurality of all-solid-state sodium ion secondary batteries” (in plural), and “the negative electrode layer of the adjacent all-solid-state sodium ion secondary battery”, it is immediately unclear: (a) which one of the positive electrode layers (which battery?) is being referred to; and (b) whether "the positive electrode layer and the negative electrode layer" refers to the same “positive electrode layer of each of the plurality of all-solid-state sodium ion secondary batteries” and “the negative electrode layer of the adjacent all-solid-state sodium ion secondary battery”, or to another/different “the positive electrode layer and the negative electrode layer”. 
The language “in plan view” in claim 2 and “when viewed in plan” in claim 5 is unclear, thereby rendering the scope of the claim vague and indefinite. The foregoing language is not defined by the claim, the specification does not provide a standard for ascertaining the requisite structural arrangement. In this case, it is increasingly unclear what is meant by “plan view” in the context of the claimed invention as the present claims fail to define the specific structural array and structure of the batteries and/or battery components. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites the limitation "the metals" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent nomenclature and/or terminology throughout the present claims for clarity and precision. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication JP 2016-517146 (heretofore JP’146).


As to claims 1 and 9: 
JP’146 discloses that it is known in the art to make a bipolar all-solid-state sodium ion secondary battery including a plurality of all-solid-state sodium ion secondary batteries, each one of the batteries including respective positive/negative electrode layers intercalating/de-intercalating sodium-ion, a solid electrolyte layer comprising a sodium-ion conductive oxide interposed between the positive/negative electrode layers; and a current collecting layer/material placed between the positive electrode layers and the negative electrode layer of the adjacent battery cell (0024-0026; 0050-0052; 0059-0063). The battery of JP’146 includes a solid electrode layer/material comprising NASICON or ß-alumina (0024-0026; 0050-0052; 0059-0063). 
Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the publication JP 2016-517146 (heretofore JP’146) as applied to claim 1 above, and further in view of the publication WO 2012/164642 (hereinafter referred to as WO’642).
JP’146 is applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specifics of the extended portion and its location, and the current collector material. 
 As to claims 2-3, 5 and 8: 
WO’642 discloses that it is known in the art to make a bipolar all-solid-state battery (0021-0022; 0050-0051; 0060-0062) including a current collector made of stainless steel, aluminum, copper including an extended structure (protruding/protruding portion) formed of a reinforcing layer beyond the active material layers of the positive and negative electrodes and which is provided on both of the positive and negative electrodes at the end of the current collector (0021-0022; 0050-0051; 0060-0062; see Figures 1, 3a, 4d), and/or form to cover the end of the current collector (0021-0022; 0050-0051; 0060-0062; see Figure 2b). 

    PNG
    media_image1.png
    211
    451
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    270
    492
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    246
    410
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    289
    471
    media_image4.png
    Greyscale

	In view of the above, it would have been within the purview of the skilled artisan prior to the effective filing date of the claimed invention to make the current collector of JP’146 by having the specific extended portion and its location (within the battery), and the current collector material as taught by WO’642 as WO’642 teaches that the specifically disclosed current collector component assists in providing electrical connectivity between the battery cells while preventing short circuiting and providing enhanced mechanical stability and structural integrity. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
With respect to the specific area of the extended portion relative to the total area of the extended portion and the current collector layer, it would have been obvious to a skilled artisan at the time the invention was made to make the current collector extended portion of JP’146 and WO’642 by having the total area ratio as instantly claimed because where the only difference between the prior art and the claims is a recitation of relative dimensions (changes in critical. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner v. TEC Systems, Inc., 220 USPQ 777 & 225 USPQ 232 (See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727